Exhibit 10.54.1

First Amendment to the
Employment Agreement for David M. Thomas
As Amended and Restated as of January 1, 2005

THIS FIRST AMENDMENT to the Employment Agreement by and between IMS Health
Incorporated (the “Company”) and David M. Thomas (“Executive”) as amended and
restated at January 1, 2005 (the “Agreement”) shall become effective as of
January 1, 2007.

WHEREAS, the Company and Executive entered into the Agreement effective as of
November 14, 2000 and amended and restated the Agreement as of December 3, 2002
and January 1, 2005; and

WHEREAS, the Company and Executive desire that Executive continue to provide
consulting services to the Company during 2007.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the Company and Executive hereby agree as follows:

1.             Section 6(e) of the Agreement is amended as follows (overstruck
text is deleted, underscored text is added):


(E)           CONSULTING OBLIGATION FOLLOWING RETIREMENT.  UPON EXECUTIVE’S
RETIREMENT AT OR AFTER MARCH 31, 2006, BEGINNING AT THE DATE OF SUCH RETIREMENT
AND CONTINUING THROUGH DECEMBER 31, 2006, EXECUTIVE SHALL PROVIDE CONSULTING
SERVICES TO THE COMPANY ON A REGULAR BASIS UP TO A MAXIMUM AMOUNT OF SIX (6)
DAYS PER MONTH.  THE COMPANY SHALL PAY EXECUTIVE A CONSULTING FEE OF $70,000 PER
MONTH, PLUS REIMBURSEMENT OF REASONABLE EXPENSES.  THE COMPANY WILL PROVIDE TO
EXECUTIVE OFFICE AND ADMINISTRATIVE SUPPORT DURING THE PERIOD IN WHICH HE
PROVIDES CONSULTING SERVICES TO THE COMPANY.  DURING 2007, AT THE COMPANY’S
REQUEST, EXECUTIVE SHALL PROVIDE CONSULTING SERVICES TO THE COMPANY.   THE
COMPANY SHALL PAY EXECUTIVE A RETAINER OF $50,000 WITH RESPECT TO SUCH SERVICES
IN 2007, PAYABLE NO LATER THAN JANUARY 12, 2007 (PLUS REIMBURSEMENT OF
REASONABLE EXPENSES AS INCURRED AND DOCUMENTED).  IN CONSIDERATION OF SUCH
RETAINER, EXECUTIVE SHALL PROVIDE 100 HOURS OF CONSULTING SERVICES AT NO
ADDITIONAL CHARGE.  CONSULTING SERVICES REQUESTED BY THE COMPANY IN EXCESS OF
100 HOURS DURING 2007 SHALL BE BILLED TO THE COMPANY AT A RATE OF $500 PER HOUR
(PLUS REIMBURSEMENT OF REASONABLE EXPENSES AS INCURRED AND DOCUMENTED). 
EXECUTIVE SHALL MAINTAIN RECORDS OF HOURS BILLED IN 2007 AND MAKE SUCH RECORDS
AVAILABLE TO THE COMPANY UPON REQUEST.  THE COMPANY SHALL PROVIDE TO EXECUTIVE
ADMINISTRATIVE SUPPORT REASONABLY NECESSARY FOR THE PERFORMANCE OF SUCH
CONSULTING SERVICES DURING 2007.  THE OBLIGATION OF CONFIDENTIALITY UNDER
SECTION 10(B) OF THE AGREEMENT SHALL BE APPLICABLE TO ANY INFORMATION OBTAINED
BY EXECUTIVE IN THE COURSE OF CONSULTING TO THE SAME EXTENT AS IF SUCH
INFORMATION HAD BEEN OBTAINED IN THE COURSE OF EMPLOYMENT.  THE CONSULTING FEE
PAYABLE FOR 2007 SHALL BE NON-REFUNDABLE IN THE EVENT OF EXECUTIVE’S DEATH OR
DISABILITY OR IF EXECUTIVE BILLS LESS THAN 100 HOURS DURING 2007.  IN THE EVENT
OF EXECUTIVE’S DEATH OR DISABILITY DURING THE TERM OR AFTER THE TERM BUT PRIOR
TO THE END OF THE PERIOD DURING WHICH THE CONSULTING SERVICES ARE TO BE PROVIDED
UNDER THIS SECTION 6(E), THE COMPANY WILL PAY TO EXECUTIVE (OR HIS BENEFICIARIES
IN THE CASE OF DEATH) A LUMP SUM EQUAL TO THE THEN PRESENT VALUE AMOUNT OF
CONSULTING FEES THAT WOULD HAVE THEREAFTER BEEN PAID HEREUNDER IF EXECUTIVE HAD
PROVIDED CONSULTING SERVICES THROUGH THE END OF THE SPECIFIED CONSULTING PERIOD.

-1-


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed on the 23rd day of January, 2007

DAVID M. THOMAS

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/ David M. Thomas

 

 

 

By:

/s/ David R. Carlucci

David M. Thomas

 

 

 

Name:

David R. Carlucci

 

 

 

 

Title:

Chairman of the Board, Chief Executive Officer and President

 

 

-2-


--------------------------------------------------------------------------------